

EXHIBIT 10.7




ZIONS BANCORPORATION
2005 STOCK OPTION AND INCENTIVE PLAN


FORM OF PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into as of the date set forth on Exhibit A (the “Grant Date”) by and
between Zions Bancorporation, a Utah corporation (the “Company”), and the person
named on Exhibit A (the “Grantee”) pursuant to the Company’s 2005 Stock Option
and Incentive Plan, as amended and restated as of [date] (the “Plan”).
Capitalized terms not defined in this Agreement have the meanings ascribed to
them in the Plan.


1. Grant of RSUs. Pursuant and subject to the Plan and this Agreement, the
Company hereby grants to Grantee the number of restricted stock units (the
“RSUs”) set forth on Exhibit A. An RSU constitutes an unfunded and unsecured
promise of the Company to deliver (or cause to be delivered) to the Grantee,
subject to the terms of the Plan and this Agreement, a share of Common Stock
(each, a “Share”) on a delivery date as provided herein (the Shares that are
deliverable to the Grantee pursuant to the RSU, are called “RSU Shares”). Until
such delivery, the Grantee has only the rights of a general unsecured creditor,
and no rights as a shareholder, of the Company. Grantee’s rights with respect to
the RSU are limited by the terms and conditions of the Plan and this Agreement.
2. Vesting. Except as otherwise provided herein, the RSUs shall vest according
to the schedule set forth on Exhibit A and subject to achievement of the
performance condition as set forth in Section 5.1 of this Agreement.


3. Delivery of RSU Shares. RSU Shares are to be delivered on or promptly after
the date of vesting (but in no case more than fifteen (15) days after such date)
(the “Delivery Date”). On the Delivery Date, the Company shall transfer to the
Grantee one unrestricted, fully transferable Share for each vested RSU scheduled
to be paid out on such date; provided that Grantee has satisfied all applicable
tax withholding obligations as provided in Section 5.2 below and the conditions
of this Section 3 and Sections 5.1, 5.3 and 5.4 below have been satisfied. The
Company may postpone such delivery of RSU Shares until it receives satisfactory
proof that the release of such Shares will not violate any of the provisions of
the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934,
as amended, any rules or regulations of the Securities and Exchange Commission
(the “SEC”) promulgated thereunder, or the requirements of applicable state law
relating to authorization, issuance or sale of securities, or until there has
been compliance with the provisions of such acts or rules. Grantee understands
that the Company is under no obligation to register or qualify the RSUs or
Common Stock with the SEC, any state securities commission or any stock exchange
to effect such compliance.


4. Termination of Employment.


4.1 General. In the event of Grantee’s Termination of Employment for any reason,
except as set forth below, RSUs that are unvested as of the date of such
termination shall immediately and automatically be forfeited and cancelled
without consideration and without any further action by Grantee.


4.2 Retirement. In the event of Grantee’s Termination of Employment by reason of
Grantee’s Retirement at age 60 or older after 5 or more years of service, RSUs
that are unvested as of the date of Retirement shall remain outstanding and
shall continue to vest in accordance with the vesting schedule set forth on
Exhibit A; provided that, notwithstanding the foregoing, unvested RSUs shall
automatically be forfeited and cancelled without consideration and without
further action by Grantee immediately upon (i) Grantee’s commencement of, or
agreement to commence, employment with or provision of services (whether as a
director, consultant or otherwise) to another company that is in the financial
services industry unless such employment or provision of services is
specifically approved by the Committee, (ii) Grantee’s making any derogatory or
damaging statements (verbally, in writing or otherwise) about the Company or any
of its affiliates, the management or the board of directors of the Company or
any affiliate, the products, services or business condition of the Company or
any affiliate in any public way to anyone who could make those statements public
or to customers of, vendors to or counterparties of the Company, or (iii)
Grantee violating any duty of confidentiality owed to the Company or its
affiliates under the policies or procedures of the Company and its affiliates,
including the Company’s employee handbook, code of conduct and similar
materials, or under federal or state law, or Grantee misappropriating or
misusing any proprietary information or assets of the Company and its
affiliates, including intellectual property rights.


4.3 Death; Disability. In the event of Grantee’s Termination of Employment by
reason of Grantee’s death or Disability, RSUs that are unvested as of such date
shall immediately vest in full and the RSU Shares with respect thereto shall be
delivered to Grantee or his estate, as the case may be, in accordance with
Section 3 above.
    
5.    Conditions to Vesting and Delivery of RSU Shares.


5.1 Performance Condition. The RSUs shall not be eligible to vest on the
schedule set forth on Exhibit A hereto and the RSU Shares shall not be delivered
unless the Company shall have been “successful” with respect to the resubmission
of its 2013 Cap PR and the submission of its 2014 CCAR. Whether such submissions
have been “successful” shall be determined by the Committee in its sole
discretion taking into account the following factors and such other factors as
the Committee deems appropriate: (1) whether the capital actions proposed in the
submissions are objected to by the Federal Reserve and, if so, the materiality
of the actions objected to, (2) assessing the materiality of criticisms by the
Federal Reserve, including whether there are repeat criticisms that could
reasonably have been rectified by management during the course of 2013, and (3)
the extent to which any negative reactions that the Federal Reserve has to such
submissions will materially and adversely affect the Company’s regulatory
standing, business and financial plans or other factors in 2014 or 2015. If the
Committee determines that the condition set forth in this Section 5.1 has not
been satisfied by the first vesting date set forth in Exhibit A hereto, then the
RSUs shall immediately and automatically be forfeited and cancelled without
consideration and without any further action by the Committee or Grantee;
provided, however, that if the Committee believes that it needs additional time
to determine whether the condition in this Section 5.1 has been satisfied, then
the Committee may modify one or more of the vesting dates set forth in Exhibit A
to such later date or dates as the Committee determines to be appropriate.


5.2 Tax Withholding. Upon vesting of an RSU and/or the delivery of any RSU
Shares, Grantee must pay, or otherwise provide for to the satisfaction of the
Company, any applicable federal or state withholding obligations of the Company.
Unless the Committee permits otherwise, Grantee shall provide for payment of
withholding taxes upon vesting of the RSUs and/or the delivery of any RSU Shares
by hereby allowing and directing the Company to retain Shares underlying the
RSUs with a Fair Market Value (determined as of the vesting date or Delivery
Date, as applicable) equal to the statutory minimum amount of taxes required to
be withheld. In such case, the Company shall issue the net number of RSU Shares
to the Grantee by deducting the Shares retained from the total number of vested
RSUs.


5.3 Compliance with Laws. The RSUs shall not vest on the schedule set forth on
Exhibit A hereto and the RSU Shares shall not be delivered unless such vesting
and delivery is in compliance, to the reasonable satisfaction of the Committee,
with all applicable federal and state laws, as they are in effect on the date of
vesting.


5.4 Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the vesting of RSUs and the delivery of RSU Shares
to Grantee as the Committee may determine, including the use of specified
broker-dealers and the manner in which Grantee shall satisfy tax withholding
obligations with respect to the RSUs.


6. Right of Offset. The Company shall have the right to offset against the
obligation to release RSU Shares, any outstanding amounts then owed by Grantee
to the Company, but only to the extent such offset does not violate Section 409A
of the Code.


7. Nontransferability of Agreement. The rights conferred by this Agreement shall
not be assignable or transferable by Grantee other than by will or by the laws
of descent and distribution, and shall be exercisable during the life of the
Grantee only by the Grantee or the Grantee’s legal representative and any such
attempted assignment, transfer or exercise in contravention of this Section 7
shall be void.


8. Privileges of Stock Ownership; Dividend Equivalents. The Grantee will not
have any rights of a shareholder of the Company with respect to RSUs until the
Delivery Date of the underlying RSU Shares. With respect to each of the
Grantee’s outstanding RSUs, the Grantee shall be paid an amount in cash (less
applicable withholding) equal to the cash dividend as would have been made in
respect of the RSU Shares not yet delivered, as if the RSU Shares had been
actually delivered (payment shall be made at or after the time of distribution
of the dividend paid by the Company in respect of the Share); provided that no
such payment in respect of any RSUs shall be made in respect of a dividend
record date that is before the Grant Date of the RSUs, nor shall any such
payment be made if, prior to the time payment is due, such RSUs are forfeited or
cancelled.


9. No Obligation to Employ. Nothing in the Plan or this Agreement shall confer
on Grantee any right to continue in the employ of, or to continue or establish
any other relationship with, the Company or any Related Entity, or limit in any
way the right of the Company or any Related Entity to terminate Grantee’s
employment or other relationship at any time, with or without Cause.


10. Change in Control. Notwithstanding anything in the Plan or any change in
control agreement between the Company and the Grantee (a “Change in Control
Agreement”) to the contrary, the RSU shall not be subject to accelerated vesting
and/or settlement or cash out upon a Change in Control, except to the extent
that the definitive agreement evidencing a Change in Control provides for such
accelerated vesting and/or settlement or cash out of awards granted under the
Plan upon the Change in Control. However, if, within two (2) years after the
occurrence of a Change in Control, a Termination of Employment occurs with
respect to the Grantee, except for (i) a termination of Grantee’s employment by
the Company, the Surviving Corporation or any Related Entity for Cause or (ii)
Grantee’s termination of employment for any reason other than for “good reason”
(as defined in Grantee’s Change in Control Agreement, if applicable), then the
RSU shall Fully Vest.


11. Entire Agreement. The RSUs are granted pursuant to the Plan and the RSUs and
this Agreement are subject to the terms and conditions of the Plan. The Plan is
incorporated herein by reference. This Agreement, the Plan and such other
documents as may be executed in connection with this RSU grant constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter. Any action taken or decision made by the
Committee arising out of or in connection with the construction, administration,
interpretation or effect of this Agreement shall lie within its sole and
absolute discretion, as the case may be, and shall be final, conclusive and
binding on the Grantee and all persons claiming under or through the Grantee.


12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated below or to such other address as such party may
designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.


13. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement and the Plan shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.


14. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.


15. Regulatory Matters/Compliance with Laws. In the event that the grant,
exercise, vesting, payment, settlement, delivery of RSU Shares or accrual of
this award or any term of this award is restricted or prohibited or otherwise
conflicts with any applicable statute or any applicable regulation or other
guidance thereunder, or any agreement or arrangement with or restriction imposed
by, the United States Department of the Treasury, any bank regulatory agency or
any other governmental agency (a “Governmental Restriction”), in each case, as
determined by Committee in its sole discretion, then the Committee may
unilaterally modify the terms of this award in such manner as the Committee
determines in its sole discretion to be necessary to avoid such restriction or
prohibition or eliminate such conflict, all without the further consent of
Grantee, such consent being given through Grantee’s acceptance of this award.
Such modifications may include, without limitation, the modification of this
award into an award of another type (such as an option award), a reduction of
the number of Shares covered by this award or any such modified award, the
addition of grant, exercise, vesting conditions, the delay or cessation of
vesting, payment, settlement, delivery of RSU Shares or accrual of this award,
and the cancellation for no consideration of all or a portion of this award. In
addition, any RSU Shares acquired by Grantee pursuant to this award, or any
proceeds from the disposition of any such shares, shall be subject to forfeiture
and return to the Company to the extent required by a Governmental Restriction.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.


ZIONS BANCORPORATION
  


By: _____________________________



1

